Detailed Action
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the initial office action based on the application filed on May 21st, 2021, which claim 1-20 have been presented for examination.

Status of Claims
2.	Claims 1-20 are pending in the application, of which claims 1 and 11 are in independent form and these claims (1-20) are subject to following rejection(s) and/or objection(s) set forth in the following Office Action below.
Priority
3.	Based on the provisional application filing date the priority date that has been considered for this application is May 22nd,  2020.    

Examiner Notes 
4.	(A). 	Information Disclosure Statement (IDS): The information disclosure statements filed on 05/10/2022 comply with the provisions of 37 CFR 1.97, 1.98. They have been placed in the application file and the information referred to therein has been considered as to the merits.
	(B). 	Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.
	(C).	Claimed limitations are provided with the Bold fonts in the art rejection in order to distinguish from the cited portion.



Claim Rejections – 35 USC §103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over C. Zhang (CN-11099020 A [also available as WO 2021098148 A1] -herein after Zhang) in view of Hu et al. (Binary Code Clone Detection across Architectures and Compiling Configuration [NPL Document] -herein after Hu).

Per claim 1:
Zhang discloses:
A method for comparing a source code and a target binary code compiled using a target compiling configuration (At least see ¶[0006] -application is to provide a software compiling method, device, electronic device and computer-readable storage medium), the method comprising: 
identifying by a computing device, the target compiling configuration of the target binary code (At least see ¶[0010] -, read server hardware information, and use the server hardware information to automatically generate a compilation configuration file).
Zhang sufficiently discloses the method as set forth above, but Zhang does not explicitly disclose: identifying a comparing binary generated by compiling the source code using the target compiling configuration; comparing the target binary code to the source code by comparing the target binary code and the comparing binary.

However, Hu discloses: 
identifying a comparing binary generated by compiling the source code using the target compiling configuration (At least see page: 88, Col. 2- ¶[02] statically detecting binary code and compiling configurations, and compile binary functions); 
comparing the target binary code to the source code by comparing the target binary code and the comparing binary (At least see page: 88, Col. 2- ¶[02] – CACompare similar function in the target program to each template function).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hu into Zhang’s invention because Hu’s approach has been implemented in a prototype system named CACOMPARE to detect cloned binary functions
across architectures and compiling configurations. It supports comparisons between mainstream architectures (IA-32, ARM and MIPS) and is able to analyze binaries on the Linux platform.
The experimental results show that CACOMPARE not only is effective in dealing with binaries of different architectures and variant compiling configurations, but also improves the accuracy
of binary code clone detection comparing to state-of-the-art solutions (please see Abstract ¶[02]).

Per claim 2: 
Hu also discloses: 
target compiling configuration is identified by a neural network trained on a training dataset of binary codes compiled using known compiling configurations (At least see page 97, Col. 1- ¶[02] model binaries with structural information to compute the similarity of binaries). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hu into Zhang’s invention because Hu’s approach has been implemented in a prototype system named CACOMPARE to detect cloned binary functions
across architectures and compiling configurations. It supports comparisons between mainstream architectures (IA-32, ARM and MIPS) and is able to analyze binaries on the Linux platform.
The experimental results show that CACOMPARE not only is effective in dealing with binaries of different architectures and variant compiling configurations, but also improves the accuracy
of binary code clone detection comparing to state-of-the-art solutions (please see Abstract ¶[02]).
  
Per claim 3: 
Hu also discloses: 
neural network is a graph attention network (At least see page 97, Col. 1 ¶[02] model binaries with structural information to compute the similarity of binaries … n-grams with graphlets to detect cloned code with structural matching …. Control flow graphs). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hu into Zhang’s invention because Hu’s approach has been implemented in a prototype system named CACOMPARE to detect cloned binary functions
across architectures and compiling configurations. It supports comparisons between mainstream architectures (IA-32, ARM and MIPS) and is able to analyze binaries on the Linux platform.
The experimental results show that CACOMPARE not only is effective in dealing with binaries of different architectures and variant compiling configurations, but also improves the accuracy
of binary code clone detection comparing to state-of-the-art solutions (please see Abstract ¶[02]).

Per claim 4: 
Hu also discloses: 
generating an attributed function call graph of the target binary code and each of the binary codes in the training dataset (At least see page 97, Col. 3- ¶[01] CACOMPARE identifies parameters consumed by binary functions statically according to calling conventions of various architectures); 
training the graph attention network on the attributed function call graphs of the binary codes in the training dataset (At least see page 97, Col. 3-¶[01] CACOMPARE identifies parameters consumed by binary functions statically according to calling conventions of various architectures); and 
identifying the target compiling configuration, by the graph attention network, based on the attributed function call graph of the target binary code (At least see page: 88, Col. 2-¶[02] statically detecting binary code and compiling configurations, and compile binary functions, also see page: 97 Col. 2-¶[02] -a semantics-based approach to detect binary clone functions and implement it in a prototype system named CACOMPARE. CACOMPARE first recognizes arguments and switch indirect jump targets of each function, then converts the binary into IR).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hu into Zhang’s invention because Hu’s approach has been implemented in a prototype system named CACOMPARE to detect cloned binary functions
across architectures and compiling configurations. It supports comparisons between mainstream architectures (IA-32, ARM and MIPS) and is able to analyze binaries on the Linux platform.
The experimental results show that CACOMPARE not only is effective in dealing with binaries of different architectures and variant compiling configurations, but also improves the accuracy
of binary code clone detection comparing to state-of-the-art solutions (please see Abstract ¶[02]).

Per claim 5: 
Hu also discloses: 
target binary code includes binary code comprising one or more functions, the one or more functions include instructions, and the attributed function call graph comprises a function call graph generated based on the binary code of the target binary code, the function call graph having attributes that include function-level 20 130761.00347/125976319v.2BR Ref.: 130761-00347Utility Patent Application features extracted from the instructions of the target binary code and instruction-level features extracted from the functions of the target binary code (At least see page 97, Col. 1-¶[02] model binaries with structural information to compute the similarity of binaries, also see page: 97 Col. 2 ¶[02] -a semantics-based approach to detect binary clone functions and implement it in a prototype system named CACOMPARE. CACOMPARE first recognizes arguments and switch indirect jump targets of each function, then converts the binary into IR and emulates the execution with random values as input to extract semantic signatures. Finally, CACOMPARE detects cloned function by computes similarity of those signatures. The experimental results indicate that CACOMPARE is effective for cross-architecture and cross-compiling-configuration comparisons of binaries. Further we show that CACOMPARE outperforms the state-of-the-art solutions to binary similarity comparison across architectures). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hu into Zhang’s invention because Hu’s approach has been implemented in a prototype system named CACOMPARE to detect cloned binary functions
across architectures and compiling configurations. It supports comparisons between mainstream architectures (IA-32, ARM and MIPS) and is able to analyze binaries on the Linux platform.
The experimental results show that CACOMPARE not only is effective in dealing with binaries of different architectures and variant compiling configurations, but also improves the accuracy of binary code clone detection comparing to state-of-the-art solutions (please see Abstract ¶[02]).

Per claim 6: 
Hu also discloses: 
comparing binary generated by compiling the source code using the target compiling configuration is identified by compiling the source code using the target compiling configuration (At least see page: 88, Col. 2-¶[02] statically detecting binary code and compiling configurations, and compile binary functions from code base). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hu into Zhang’s invention because Hu’s approach has been implemented in a prototype system named CACOMPARE to detect cloned binary functions
across architectures and compiling configurations. It supports comparisons between mainstream architectures (IA-32, ARM and MIPS) and is able to analyze binaries on the Linux platform.The experimental results show that CACOMPARE not only is effective in dealing with binaries of different architectures and variant compiling configurations, but also improves the accuracy of binary code clone detection comparing to state-of-the-art solutions (please see Abstract ¶[02]). 

Per claim 7: 
Hu also discloses: 
storing a plurality of comparing binaries, each of the plurality of comparing binaries comprising the source code compiled using one a plurality of compiling configuration (At least see page: 88, Col. 2-¶[02] trough page 89- CACOMPARE computes similarity scores of each template function to every target function, returning a list of target functions ranked by the scores [thus compiled functions are stored or scoring]); and 
selecting, from the plurality of stored comparing binaries, the comparing binary generated by compiling the source code using the target compiling configuration (At least see page: 88, Col. 2-¶[02] statically detecting binary code and compiling configurations, and compile binary functions). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hu into Zhang’s invention because Hu’s approach has been implemented in a prototype system named CACOMPARE to detect cloned binary functions across architectures and compiling configurations. It supports comparisons between mainstream architectures (IA-32, ARM and MIPS) and is able to analyze binaries on the Linux platform.The experimental results show that CACOMPARE not only is effective in dealing with binaries of different architectures and variant compiling configurations, but also improves the accuracy of binary code clone detection comparing to state-of-the-art solutions (please see Abstract ¶[02]).  

Per claim 8: 
Hu also discloses: 
generating attributed control flow graphs of the target binary code and the comparing binary (At least see page: 89, Col. 1:[03] - each binary function, CACOMPARE firstly pre-processes the binary code, including disassembling the binary code, generating CFG (Control Flow Graph), collecting information of basic blocks and edges in the CFG); 
using a graph neural network to generate a similarity score indicative of the similarity between the attributed control flow graph of the target binary code and the attributed control flow graph of the comparing binary (At least see page: 89, Col. 1:¶[03] trough Col. 2 -CACOMPARE traverses the CFG to recognize the arguments needed for the execution (Argument Recognition) and detects the switch statements of the function, collecting all possible destination addresses of the indirect jumps (Switch Detection). Meanwhile, it converts binaries into a uniform format with intermediate representations (Binary Translation). Next, with the arguments and switches information, CACOMPARE emulates executions of the function on the unified representation with random values as inputs to generate semantic signatures (Signature Generation). Finally it compares the signature similarity of each target function to a template function which has passed the above processes as well, and returns a function list ranked basing on their similarity scores). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hu into Zhang’s invention because Hu’s approach has been implemented in a prototype system named CACOMPARE to detect cloned binary functions across architectures and compiling configurations. It supports comparisons between mainstream architectures (IA-32, ARM and MIPS) and is able to analyze binaries on the Linux platform.The experimental results show that CACOMPARE not only is effective in dealing with binaries of different architectures and variant compiling configurations, but also improves the accuracy of binary code clone detection comparing to state-of-the-art solutions (please see Abstract ¶[02]).  
  
Per claim 9: 
Hu also discloses: 
graph neural network is a graph triplet loss network that relies on triplet loss to supervise the learning of the graph neural network model (At least see page 97, Col. 1-¶[02] model binaries with structural information to compute the similarity of binaries … n-grams with graphlets to detect cloned code with structural matching …. Control flow graphs). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hu into Zhang’s invention because Hu’s approach has been implemented in a prototype system named CACOMPARE to detect cloned binary functions
across architectures and compiling configurations. It supports comparisons between mainstream architectures (IA-32, ARM and MIPS) and is able to analyze binaries on the Linux platform.
The experimental results show that CACOMPARE not only is effective in dealing with binaries of different architectures and variant compiling configurations, but also improves the accuracy of binary code clone detection comparing to state-of-the-art solutions (please see Abstract ¶[02]).  

Per claim 10: 
Hu also discloses: 
     storing a plurality of source codes each having a known vulnerability (At least see page 88, Col. 1:¶[03] -Binary code clone detection (or similarity comparison) is an important technique which has a variety of applications in software engineering and security, for example, software or algorithm plagiarism detection [33], [34], malware families classification [1], [22], known vulnerabilities searching [13], [25] and binary program comprehension); and 
determining whether the target binary code is likely to have any of the known vulnerabilities by comparing the target binary code to comparing binaries generated from each of the plurality of source codes using the target compiling configuration (At least see page: 97 Col. 2 ¶[02] -a semantics-based approach to detect binary clone functions and implement it in a prototype system named CACOMPARE. CACOMPARE first recognizes arguments and switch indirect jump targets of each function, then converts the binary into IR and emulates the execution with random values as input to extract semantic signatures. Finally, CACOMPARE detects cloned function by computes similarity of those signatures. The experimental results indicate that CACOMPARE is effective for cross-architecture and cross-compiling-configuration comparisons of binaries. Further we show that CACOMPARE outperforms the state-of-the-art solutions to binary similarity comparison across architectures).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hu into Zhang’s invention because Hu’s approach has been implemented in a prototype system named CACOMPARE to detect cloned binary functions
across architectures and compiling configurations. It supports comparisons between mainstream architectures (IA-32, ARM and MIPS) and is able to analyze binaries on the Linux platform.
The experimental results show that CACOMPARE not only is effective in dealing with binaries of different architectures and variant compiling configurations, but also improves the accuracy of binary code clone detection comparing to state-of-the-art solutions (please see Abstract ¶[02]).

Per claim 11: 
Zhang discloses:
A system for comparing a source code and a target binary code compiled using a target compiling configuration (At least see ¶[0006] -application is to provide a software compiling method, device, electronic device and computer-readable storage medium), the system comprising: 
a compiling configuration identification module that identifies the target compiling configuration (At least see ¶[0010] -, read server hardware information, and use the server hardware information to automatically generate a compilation configuration file). 
Zhang sufficiently discloses the method as set forth above, but Zhang does not explicitly disclose: non-transitory computer readable storage media that stores a comparing binary generated by compiling the source code using the target compiling configuration; a graph neural network that compares the target binary code and the comparing binary.  

However, Hu discloses: 
non-transitory computer readable storage media that stores a comparing binary generated by compiling the source code using the target compiling configuration (At least see page: 88, Col. 2-¶[02] statically detecting binary code and compiling configurations, and compile binary functions from code base); 
a graph neural network that compares the target binary code and the comparing binary (At least see page: 88, Col. 2-¶[02] – CACompare similar function in the target program to each template function; also see page 97, Col. 1-¶[02] model binaries with structural information to compute the similarity of binaries … n-grams with graphlets to detect cloned code with structural matching …. Control flow graphs).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hu into Zhang’s invention because Hu’s approach has been implemented in a prototype system named CACOMPARE to detect cloned binary functions
across architectures and compiling configurations. It supports comparisons between mainstream architectures (IA-32, ARM and MIPS) and is able to analyze binaries on the Linux platform.
The experimental results show that CACOMPARE not only is effective in dealing with binaries of different architectures and variant compiling configurations, but also improves the accuracy of binary code clone detection comparing to state-of-the-art solutions (please see Abstract ¶[02]).

Per claim 12: 
Hu also discloses: 
compiling configuration identification module comprises a neural network trained on a training dataset of binary codes compiled using known configurations (At least see page: 88, Col. 2-¶[02] statically detecting binary code and compiling configurations, and compile binary functions, also see page: 97 Col. 2 ¶[02] -a semantics-based approach to detect binary clone functions and implement it in a prototype system named CACOMPARE. CACOMPARE first recognizes arguments and switch indirect jump targets of each function, then converts the binary into IR).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hu into Zhang’s invention because Hu’s approach has been implemented in a prototype system named CACOMPARE to detect cloned binary functions
across architectures and compiling configurations. It supports comparisons between mainstream architectures (IA-32, ARM and MIPS) and is able to analyze binaries on the Linux platform.
The experimental results show that CACOMPARE not only is effective in dealing with binaries of different architectures and variant compiling configurations, but also improves the accuracy
of binary code clone detection comparing to state-of-the-art solutions (please see Abstract ¶[02]).  

Per claim 13: 
Hu also discloses: 
neural network is a graph attention network (At least see page 97, Col. 1-¶[02] model binaries with structural information to compute the similarity of binaries … n-grams with graphlets to detect cloned code with structural matching …. Control flow graphs). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hu into Zhang’s invention because Hu’s approach has been implemented in a prototype system named CACOMPARE to detect cloned binary functions
across architectures and compiling configurations. It supports comparisons between mainstream architectures (IA-32, ARM and MIPS) and is able to analyze binaries on the Linux platform.
The experimental results show that CACOMPARE not only is effective in dealing with binaries of different architectures and variant compiling configurations, but also improves the accuracy
of binary code clone detection comparing to state-of-the-art solutions (please see Abstract ¶[02]).

Per claim 14: 
Hu also discloses: 
generating an attributed function call graph of the target binary code and each of the binary codes in the training dataset (At least see page 97, Col. 3-¶[01] CACOMPARE identifies parameters consumed by binary functions statically according to calling conventions of various architectures); 
training the graph attention network on the attributed function call graphs of the binary codes in the training dataset (At least see page 97, Col. 3-¶[01] CACOMPARE identifies parameters consumed by binary functions statically according to calling conventions of various architectures); and 
identifying the target compiling configuration, by the graph attention network, based on the attributed function call graph of the target binary code (At least see page: 88, Col. 2-¶[02] statically detecting binary code and compiling configurations, and compile binary functions, also see page: 97 Col. 2 ¶[02] -a semantics-based approach to detect binary clone functions and implement it in a prototype system named CACOMPARE. CACOMPARE first recognizes arguments and switch indirect jump targets of each function, then converts the binary into IR).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hu into Zhang’s invention because Hu’s approach has been implemented in a prototype system named CACOMPARE to detect cloned binary functions
across architectures and compiling configurations. It supports comparisons between mainstream architectures (IA-32, ARM and MIPS) and is able to analyze binaries on the Linux platform.
The experimental results show that CACOMPARE not only is effective in dealing with binaries of different architectures and variant compiling configurations, but also improves the accuracy
of binary code clone detection comparing to state-of-the-art solutions (please see Abstract ¶[02]).

Per claim 15: 
Hu also discloses: 
target binary code includes binary code comprising one or more functions, the one or more functions include instructions, and the attributed function call graph comprises a function call graph generated based on the binary code of the target binary code, the function call graph having attributes that include function-level 20 130761.00347/125976319v.2BR Ref.: 130761-00347Utility Patent Application features extracted from the instructions of the target binary code and instruction-level features extracted from the functions of the target binary code (At least see page 97, Col. 1-¶[02] model binaries with structural information to compute the similarity of binaries, also see page: 97 Col. 2 ¶[02] -a semantics-based approach to detect binary clone functions and implement it in a prototype system named CACOMPARE. CACOMPARE first recognizes arguments and switch indirect jump targets of each function, then converts the binary into IR and emulates the execution with random values as input to extract semantic signatures. Finally, CACOMPARE detects cloned function by computes similarity of those signatures. The experimental results indicate that CACOMPARE is effective for cross-architecture and cross-compiling-configuration comparisons of binaries. Further we show that CACOMPARE outperforms the state-of-the-art solutions to binary similarity comparison across architectures). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hu into Zhang’s invention because Hu’s approach has been implemented in a prototype system named CACOMPARE to detect cloned binary functions
across architectures and compiling configurations. It supports comparisons between mainstream architectures (IA-32, ARM and MIPS) and is able to analyze binaries on the Linux platform.
The experimental results show that CACOMPARE not only is effective in dealing with binaries of different architectures and variant compiling configurations, but also improves the accuracy of binary code clone detection comparing to state-of-the-art solutions (please see Abstract ¶[02]).

Per claim 16: 
Hu also discloses: 
a compiler that generates the comparing binary by compiling the source code using the target compiling configuration (At least see page:96, Col. 2:¶[05] - object programs are compiled on the three architectures separately, with gcc v4.7 as the compiler). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hu into Zhang’s invention because Hu’s approach has been implemented in a prototype system named CACOMPARE to detect cloned binary functions
across architectures and compiling configurations. It supports comparisons between mainstream architectures (IA-32, ARM and MIPS) and is able to analyze binaries on the Linux platform.  The experimental results show that CACOMPARE not only is effective in dealing with binaries of different architectures and variant compiling configurations, but also improves the accuracy of binary code clone detection comparing to state-of-the-art solutions (please see Abstract ¶[02]).  

Per claim 17: 
The system of claim 11, wherein the system: 
stores a plurality of comparing binaries, each of the plurality of comparing binaries comprising the source code compiled using one a plurality of compiling configuration (At least see page 88, Col. 1:¶[03] -Binary code clone detection (or similarity comparison) is an important technique which has a variety of applications in software engineering and security, for example, software or algorithm plagiarism detection [33], [34], malware families classification [1], [22], known vulnerabilities searching [13], [25] and binary program comprehension); and 
selects, from the plurality of stored comparing binaries, the comparing binary generated by compiling the source code using the target compiling configuration (At least see page: 88, Col. 2-¶[02] statically detecting binary code and compiling configurations, and compile binary functions). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hu into Zhang’s invention because Hu’s approach has been implemented in a prototype system named CACOMPARE to detect cloned binary functions across architectures and compiling configurations. It supports comparisons between mainstream architectures (IA-32, ARM and MIPS) and is able to analyze binaries on the Linux platform.The experimental results show that CACOMPARE not only is effective in dealing with binaries of different architectures and variant compiling configurations, but also improves the accuracy of binary code clone detection comparing to state-of-the-art solutions (please see Abstract ¶[02]).  

Per claim 18: 
Hu also discloses: 
generating attributed control flow graphs of the target binary code and the comparing binary (At least see page: 89, Col. 1:¶[03] - each binary function, CACOMPARE firstly pre-processes the binary code, including disassembling the binary code, generating CFG (Control Flow Graph), collecting information of basic blocks and edges in the CFG); and 
generating a similarity score indicative of the similarity between the attributed control flow graph of the target binary code and the attributed control flow graph of the comparing binary (At least see page: 89, Col. 1:¶[03] trough Col. 2 -CACOMPARE traverses the CFG to recognize the arguments needed for the execution (Argument Recognition) and detects the switch statements of the function, collecting all possible destination addresses of the indirect jumps (Switch Detection). Meanwhile, it converts binaries into a uniform format with intermediate representations (Binary Translation). Next, with the arguments and switches information, CACOMPARE emulates executions of the function on the unified representation with random values as inputs to generate semantic signatures (Signature Generation). Finally it compares the signature similarity of each target function to a template function which has passed the above processes as well, and returns a function list ranked basing on their similarity scores). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hu into Zhang’s invention because Hu’s approach has been implemented in a prototype system named CACOMPARE to detect cloned binary functions across architectures and compiling configurations. It supports comparisons between mainstream architectures (IA-32, ARM and MIPS) and is able to analyze binaries on the Linux platform.The experimental results show that CACOMPARE not only is effective in dealing with binaries of different architectures and variant compiling configurations, but also improves the accuracy of binary code clone detection comparing to state-of-the-art solutions (please see Abstract ¶[02]).  

Per claim 19: 
Hu also discloses: 
graph neural network is a graph triplet loss network that relies on triplet loss to supervise the learning of the graph neural network model (At least see page 97, Col. 1-¶[02] model binaries with structural information to compute the similarity of binaries … n-grams with graphlets to detect cloned code with structural matching …. Control flow graphs). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hu into Zhang’s invention because Hu’s approach has been implemented in a prototype system named CACOMPARE to detect cloned binary functions
across architectures and compiling configurations. It supports comparisons between mainstream architectures (IA-32, ARM and MIPS) and is able to analyze binaries on the Linux platform. The experimental results show that CACOMPARE not only is effective in dealing with binaries of different architectures and variant compiling configurations, but also improves the accuracy of binary code clone detection comparing to state-of-the-art solutions (please see Abstract ¶[02]).  

Per claim 20: 
Hu also discloses: 
a source code database comprising a plurality of source codes each having a known vulnerability (At least see page 88, Col. 1:¶[03] -Binary code clone detection (or similarity comparison) is an important technique which has a variety of applications in software engineering and security, for example, software or algorithm plagiarism detection [33], [34], malware families classification [1], [22], known vulnerabilities searching [13], [25] and binary program comprehension), 
wherein the system determines whether the target binary code is likely to have any of the known vulnerabilities by comparing the target binary code to comparing binaries generated from each of the plurality of source codes using the target compiling configuration (At least see page: 97 Col. 2 ¶[02] -a semantics-based approach to detect binary clone functions and implement it in a prototype system named CACOMPARE. CACOMPARE first recognizes arguments and switch indirect jump targets of each function, then converts the binary into IR and emulates the execution with random values as input to extract semantic signatures. Finally, CACOMPARE detects cloned function by computes similarity of those signatures. The experimental results indicate that CACOMPARE is effective for cross-architecture and cross-compiling-configuration comparisons of binaries. Further we show that CACOMPARE outperforms the state-of-the-art solutions to binary similarity comparison across architectures).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hu into Zhang’s invention because Hu’s approach has been implemented in a prototype system named CACOMPARE to detect cloned binary functions
across architectures and compiling configurations. It supports comparisons between mainstream architectures (IA-32, ARM and MIPS) and is able to analyze binaries on the Linux platform. The experimental results show that CACOMPARE not only is effective in dealing with binaries of different architectures and variant compiling configurations, but also improves the accuracy of binary code clone detection comparing to state-of-the-art solutions (please see Abstract ¶[02]).

CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                  
                                        10/21/2022